                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:17-CR-123-MOC-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                         ORDER TO SEAL
                                          )
BRIANNA LESHAY WRIGHT A/K/A               )
BRIANNA FUENTES,                          )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal

Sentencing Memorandum And Exhibit” (Document No. 143) filed August 16, 2019.                    In

accordance with the Local Rules, the Court has considered the Motion to Seal, the public’s interest

in access to the affected materials, and alternatives to sealing. The Court determines that no less

restrictive means other than sealing is sufficient inasmuch as Defendant’s Sentencing

Memorandum contains sensitive and private information that is inappropriate for public access.

Having carefully considered the motion and the record, and for good cause, the undersigned will

grant the motion.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal Sentencing

Memorandum And Exhibits” (Document No. 143) is GRANTED, and the Sentencing

Memorandum and Exhibits (Document No. 144) are sealed until further Order of this Court.


                                         Signed: August 19, 2019
